          Case 5:20-cr-00014-F Document 78 Filed 02/02/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                   )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )          Case No. CR 20-14-F-1
                                            )
TARENCE D. McLANE,                          )
                                            )
              Defendant.                    )

                    UNOPPOSED MOTION FOR LEAVE TO FILE
                    SENTENCING MEMORANDUM UNDER SEAL

       Defendant, Tarence D. McLane, moves to file his sentencing memorandum under

seal because it references personal, confidential matters. Counsel for Defendant has

communicated with AUSA Thomas B. Snyder regarding this motion. The government

does not object.

       WHEREFORE, Defendant asks that this motion be granted.

                                                Respectfully submitted,

                                                /s/ David Autry
                                                David Autry, OBA #11600
                                                1021 N.W. 16th Street
                                                Oklahoma City, OK 73106
                                                (405) 521-9600
                                                (405) 521-9669 [fax]
                                                dbautry77@gmail.com

                                                Lawyer for Defendant,
                                                Tarence D. McLane




                                            1
          Case 5:20-cr-00014-F Document 78 Filed 02/02/21 Page 2 of 2




                      Certificate of Filing and Electronic Service

       This is to certify that on this 2nd day of February 2021 I caused the foregoing
instrument to be filed with the Clerk of the Court using the ECF System for filing, with
electronic service to be made to Thomas B. Snyder, AUSA, and to all counsel of record.
To counsel’s knowledge, there are no non-ECF registrants who are counsel in this case.

                                                /s/ David Autry




                                            2
